                                      Case 2:20-cv-01018-GMN-NJK Document 4
                                                                          5 Filed 07/01/20
                                                                                  07/02/20 Page 1 of 2



                        1       DIANA G. DICKINSON, ESQ., Bar No. 13477
                                LITTLER MENDELSON, P.C.
                        2       3960 Howard Hughes Parkway
                                Suite 300
                        3       Las Vegas, NV 89169-5937
                                Telephone:   702.862.8800
                        4       Fax No.:     702.862.8811
                                Email:       ddickinson@littler.com
                        5
                                Attorney for Defendant
                        6       GENERAL INFORMATION SERVICES, INC.

                        7

                        8                                        UNITED STATES DISTRICT COURT
                        9                                              DISTRICT OF NEVADA
                     10

                     11         VICTORIA NORMAN,                                   Case No. 2:20-cv-01018-GMN-NJK

                     12                             Plaintiff,                     STIPULATION TO EXTEND TIME FOR
                                                                                   DEFENDANT GENERAL INFORMATION
                     13         vs.                                                SERVICES, INC. TO FILE RESPONSIVE
                                                                                   PLEADING
                     14         LEXNISNEXIS RISK SOLUTIONS,
                                INC., EQUIFAX INFORMATION                          [FIRST REQUEST]
                     15         SERVICES LLC and GENERAL
                                INFORMATION SERVICES, INC.,
                     16
                                                    Defendants.
                     17

                     18
                                         Plaintiff VICTORIA NORMAN (“Plaintiff”) and Defendant GENERAL INFORMATION
                     19
                                SERVICES, INC. (“Defendant”), by and through their undersigned counsel, hereby agree and stipulate
                     20
                                to extend the time for Defendant to file a response to the Complaint from the current deadline of July
                     21
                                8, 2020, up to and including August 7, 2020.
                     22
                                         Such extension is necessary in light of the fact that Defendant’s counsel was recently retained.
                     23
                                The additional time will allow defense counsel to continue to investigate the allegations in the
                     24
                                Complaint and prepare a sufficient responsive pleading.
                     25
                                ///
                     26

                     27
                                ///
                     28
LITTLE R MEND
            D ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                    Case 2:20-cv-01018-GMN-NJK Document 4
                                                                        5 Filed 07/01/20
                                                                                07/02/20 Page 2 of 2



                        1                This is the first request for an extension of time to respond to the Complaint. This request is

                        2       made in good faith and not for the purpose of delay.

                        3       Dated: July 1, 2020                            Dated: July 1, 2020
                        4       Respectfully submitted,                        Respectfully submitted,
                        5

                        6       /s/ Michael Kind                               V'LDQD*'LFNLQVRQ
                                MICHAEL KIND, ESQ.                             DIANA G. DICKINSON, ESQ.
                        7       KIND LAW                                       LITTLER MENDELSON, P.C.
                        8       GEORGE HAINES, ESQ.                            Attorney for Defendant
                                FREEDOM LAW FIRM, LLC                          GENERAL INFORMATION SERVICES, INC.
                        9
                                Attorneys for Plaintiff
                     10         VICTORIA NORMAN
                     11                                                       ORDER
                     12
                                                                                       IT IS SO ORDERED.
                     13
                                                                                               July 2
                                                                                       Dated: _____________________, 2020.
                     14

                     15

                     16                                                                _______________________________________
                     17                                                                 UNITED STATES MAGISTRATE JUDGE
                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27
                                4813-3260-2561.1 103757.1006
                     28
LITTLE R MEND
            D ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                  2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
